Citation Nr: 1147053	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board in May 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the Board's remand; therefore, the Board will proceed to adjudicate the appeal. 


FINDING OF FACT

The Veteran's hypertension was not caused or chronically worsened by service-connected disability.


CONCLUSION OF LAW

Hypertension is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).




Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in March 2009, VA informed him of what evidence was required to substantiate the claim on a secondary basis and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  The Board notes that June 2008 VA medical records reflect that the Veteran reported that his hypertension was managed "outside".  In its May 2011 Remand, the Board directed that the AMC request the Veteran to identify the dates and place of his private medical treatment or examination for hypertension.  This was accomplished in June 2011 VA correspondence to the Veteran.  The Veteran failed to respond to the request.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
A VA opinion with respect to the issue on appeal was obtained in June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, and the post service clinical evidence of record, to include laboratory test results.  A rationale was provided for the opinion proffered.  The Board notes that in its May 2011 Remand, it directed that the AMC obtain an opinion only, unless a clinician determined that an examination was warranted.  As the June 2011 VA physician was able to provide a sufficient opinion based on the review of the claims file, a VA examination is not necessary.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board is not bound to discuss a theory of entitlement on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis. Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The Veteran has consistently claimed that his hypertension is due to his service-connected diabetes mellitus, and there is no evidence of record that the Veteran's hypertension may be related to active service; therefore, the Board's discussion will be limited to hypertension on a secondary basis.

The first element for entitlement to service connection on a secondary basis requires evidence sufficient to show that a current disability exists.  The evidence reflects that the Veteran was diagnosed with hypertension in approximately December 2006.  Therefore, the Board finds that the first element has been met.

The second element for entitlement to service connection on a secondary basis is that the current disability was either caused, or aggravated by, a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  The Veteran is service-connected for diabetes mellitus, type II, effective from July 2005.  The competent clinical evidence of record, as discussed below, is against a finding that the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  Moreover, there is no competent credible evidence of record that it is caused by, or aggravated by, any other service-connected disability (i.e. tinnitus, bilateral hearing loss, erectile dysfunction).

An August 2006 VA physician's statement reflects that the Veteran currently had no complications directly due to diabetes mellitus.  

A January 2007 VA medical record reflects the diagnosis of "essential" or "idiopathic" hypertension.  A June 2008 VA medical record reflects "long discussion re: HTN risk with dm."  Neither report is positive for a finding that the Veteran's hypertension is caused by, or aggravated by, his diabetes.  The June 2008 report merely noted that there was a discussion regarding the risk of hypertension associated with diabetes.  A mere "risk" of a connection is of marginal probative value as to etiology.  

A June 2011 VA report reflects the opinion of the examiner as follows:

It is less likely than not that the veteran's hypertension is caused, related to or aggravated by his service-connected diabetes mellitus.  I did review numerous recorded blood pressure measurements between August of 1999 and June of 2008 in the C-file record.  I also reviewed all blood pressure measurements at visits for care at our facility from 2008 through April 2011.  . . . [Current laboratory results from March 28, 2011 ] show no evidence of renal insufficiency including serum creatinine = 1.06, EGFR = 71 and normal urine microalbumin/creatinine ration.  They show no anemia.  Since the mechanism for diabetes to cause or aggravate hypertension is through kidney damage and dysfunction, this veteran's diabetes has no significant impact on his hypertension.  I find no connection between his hypertension and his service-connected diabetes.  

The examiner also noted that the Veteran's blood pressure measurements over the previous two years show good control.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds that the June 2011 opinion by the VA primary care physician is more than adequate and highly probative of the issue on hand.  The examiner reviewed the extensive evidence of record and provided a sufficient rationale for his opinion.  Based on the evidence of record, the Board finds that service connection for hypertension as secondary to service-connected diabetes mellitus is not warranted.

In support of his claim, the Veteran has stated that there is American Diabetes Association literature which states there is a relationship between hypertension and diabetes.  A medical article can provide important support when combined with an opinion of a medical professional if the medical article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least " plausible causality " based upon objective facts rather than on an unsubstantiated lay medical opinion Mattern v. West.. Vet. App. 222, 228 (1999). See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given claim.  The Board does not dispute that there may be a relationship between hypertension and diabetes mellitus in some individual cases.  In fact, the June 2011 VA examiner acknowledged this relationship in some cases when he noted that diabetes may cause or aggravate hypertension; however, as discussed by the examiner, such is relationship is through kidney damage and dysfunction, which the Veteran does not have.  

The Veteran may sincerely believe that he has hypertension due to his service-connected diabetes mellitus; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation or aggravation.  The Board finds that the relationship between hypertension and diabetes mellitus and the reasons for cause or aggravation is not something for which a layman is competent to provide an opinion.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. Espritu v. Derwinski, 2 Vet. App. 492 (1992).  The probative value of his opinion would, in any event, be outweighed by that of the June 2011 physician, who clearly does have substantially more education, training and experience in matters of the relationships of diseases.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection because the second criterion for service connection on a secondary basis has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


